Wade, J.
1. The superior court must look to the answer of the magistrate or judge of the lower court, and not to the petition for the writ of certiorari, to ascertain what occurred upon the trial of the case below; and where the answer fails to verify the allegations of the petition, and no steps are taken to perfect the answer, nothing is presented for de-' termination by either the superior court or this court. Brown v. Gaines-ville, 125 Ga. 238 (53 S. E. 1002) ; Knowles v. Coachman, 109 Ga. 358 (34 S. E. 607); Gartrell v. Linn, 79 Ga. 700 (4 S. E. 918) ; Hopkins v. Southern Railway Co., 110 Ga. 87 (35 S. E. 307); Ridgway v. Bryant, 8 Ga. App. 564 (70 S. E. 28).
2. The evidence, while somewhat unsatisfactory, was sufficient to authorize the jury to believe that the credit was extended to the defendant on the faith of his original undertaking, and we will not disturb this finding.

Judgment affirmed.


Boan, J., absent.